MEMORANDUM AND ORDER (MASON)

WEINSTEIN, Senior District Judge.
This court, in its order of June 17, 2002, asked whether defendants would be making or renewing a dispositive motion in the Ma*490son case. No such motion has been made. The next hearing date is July 2, 2002.
The court may have the power sua sponte to consider such a motion, even though the motion has not been made by any of the parties. Cf. Celotex Corp. v. Catrett, 477 U.S. 317, 326,106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) (district court’s power to consider motions sua sponte); First Financial Insurance Co. v. Allstate Interior Demolition Corp., 193 F.3d 109,114-15,119 (2d Cir.1999) (same). The factual and legal issues involved may have been fully presented in the parties’ papers on class certification and transfer.
The court advises the parties that it will raise the issue of a decision for summary judgment and dismissal on the pleadings at the July 2 hearing. It will consider sua sponte dispositive motions on the merits, despite defendants’ apparent tactical decision not to file such motions. Ruling on such a matter may assist in more prompt appellate review, coordinated with appeals in related cases.
The parties will be given adequate time and opportunity to present evidence and argument, should that be necessary after July 2. Celotex, 477 U.S. at 325, 106 S.Ct. 2548 (“District courts are widely acknowledged to possess the power to enter summary judgments sua sponte, so long as the losing party was on notice that she had to come forward with all her evidence.”); Bridgeway Corp. v. Citibank, 201 F.3d 134, 139 (2d Cir.2000) (notice and opportunity to present evidence required where district court makes sua sponte decision); First Financial Insurance, 193 F.3d at 114-15 (same).